     Case 8:19-cv-01329-JVS-SHK Document 59 Filed 12/04/20 Page 1 of 1 Page ID #:903



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
                                             )
11    Trevion Sherman,                       )         SACV 19-01329JVS(SHKx)
                                             )
12                                           )         ORDER OF DISMISSAL UPON
                   Plaintiff,                )
13                                           )         SETTLEMENT OF CASE
            v.                               )
14                                           )
      Amazon.com Services, Inc, et al,       )
15                                           )
                Defendant(s).                )
16    ____________________________           )
17
            The Court having been advised by the counsel for the parties that the above-
18
      entitled action has been settled,
19
             IT IS ORDERED that this action be and is hereby dismissed in its entirety
20
      without prejudice to the right, upon good cause being shown within 60 days, to reopen
21
      the action if settlement is not consummated.
22
23
      DATED: 12/4/20                                 ___________________________
24
                                                        James V. Selna
25                                                   United States District Judge
26
27
28
